Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        19-JUL-2021
                                                        11:19 AM
                                                        Dkt. 19 OGAC
                            SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAII


  PUBLIC ACCESS TRAILS HAWAIʻI, a Hawaiʻi Nonprofit Corporation,
  and DAVID BROWN, JOE BERTRAM, III; KEN SCHMITT; for themselves
   individually, and on behalf of the certified class members,
                Petitioners/Plaintiffs-Appellants,

                                  vs.

 HALEAKALA RANCH COMPANY, a Hawaiʻi Corporation; STATE OF HAWAIʻI,
         WILLIAM AILA JR., in his official capacity as the
                  Director of the State of Hawaiʻi
       DEPARTMENT OF LAND AND NATURAL RESOURCES and chair of
     the State of Hawaiʻi BOARD OF LAND AND NATURAL RESOURCES,
                 Respondents/Defendants-Appellees.

       DEPARTMENT OF LAND AND NATURAL RESOURCES, State of Hawaiʻi,
                   Respondent/Cross-Claimant-Appellee,

                                  vs.

             HALEAKALA RANCH COMPANY, a Hawaiʻi Corporation,
               Respondent/Cross-Claim Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 11-1-0031(3))

           ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:    Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioner/Plaintiff-Appellant’s application for writ

 of certiorari filed on May 28, 2021, is hereby accepted and will
be scheduled for oral argument.   The parties will be notified by

the appellate clerk regarding scheduling.

         DATED:   Honolulu, Hawaii, July 19, 2021.

                           /s/ Mark E. Recktenwald

                           /s/ Paula A. Nakayama

                           /s/ Sabrina S. McKenna

                           /s/ Michael D. Wilson

                           /s/ Todd W. Eddins




                                  2